--------------------------------------------------------------------------------

Exhibit 10.1

SERVICES AGREEMENT

THIS AGREEMENT dated for reference the 17th day of January, 2018.

BETWEEN:

> > > > Lexaria Bioscience Corp., a company duly incorporated under the laws of
> > > > the State of Nevada and having its office at 156 Valleyview Rd, Kelowna
> > > > BC Canada V1X 3M4
> > > > 
> > > > (hereinafter referred to as the “Company”)

OF THE FIRST PART

AND

> > > > JGRNT Capital Corp. of XXXXXX XXXX, Toronto, Ontario, .
> > > > 
> > > > (hereinafter referred to as "JGRNT" or “Consultant”)

WHEREAS:

A.

The Company wishes to engage JGRNT for corporate development and to provide
services to it on the terms and conditions hereinafter set forth.

    B.

JGRNT has agreed to provide the services to the Company on the terms and
conditions set out in this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises and
of the covenants and agreements hereinafter contained the parties hereto have
agreed as follows:

1.    ENGAGEMENT OF SERVICES

1.1.

The Company hereby engages JGRNT to provide services as an independent
contractor to the Company under the direction and approval of the Company’s
President and Chief Executive Officer; and JGRNT hereby agrees to perform the
following duties required of him in accordance with the terms of this agreement
namely:


  A.

Introductions, discussions and negotiations with individuals and corporations to
assist the company’s growth & financing – including potential technology
partners; licensees; finance providers; strategic partners, and more.

        B.

Creating/maintaining investor related material including assisting with press
release creation, corporate presentations, website content, etc. Keeping the
message to the financial markets aligned.

        C.

Other corporate development activities, which may include contract negotiating
and revisions.

        D.

Other activities as may be required to help build the business, which could also
include strategic financing partners, or merger and acquisition opportunities.

        E.

New geographical markets for products; and contemplation of new products for
existing geographical markets.

        F.

General Services. JGRNT shall serve the Company (and/or such subsidiary or
subsidiaries of the company as the Company may from time to time require) in
such consulting capacity or capacities as may from time to time be determined by
resolution of the Board of Directors or senior management of the Company and
shall perform such duties as an independent contractor. JGRNT will work as
needed with lawyers, partners, and other stakeholders as required by the
Company. JGRNT shall fulfill all other duties that should be reasonably expected
by and at the pleasure of the Company’s management (together with all other
items within this Section 1.1, the “Services”).


--------------------------------------------------------------------------------

- 2 -

2.    TERM

2.1.

The initial term of this Agreement shall be for a period of one (1) year,
commencing as of the 17th day of January 2018 and continuing month to month
thereafter with all terms in effect unless and until terminated or upon
Agreement expiry as hereinafter provided.

3.    SERVICES

3.1

JGRNT agrees to perform the Services contracted hereunder in the following
manner:


  (a)

to carry out all functions associated with the Services to the best of his skill
and ability for the exclusive benefit of the Company and to act at all times
during the term of this Agreement in the best interests of the Company;

        (b)

to carry out the Services in a timely manner;

        (c)

to conduct himself within the expected levels of corporate professionalism and
decorum always representing the Company to the highest corporate standards; and

        (d)

to use his best endeavors to preserve the goodwill and reputation of the Company
and the relationship between the Company and its stakeholders.

4.    REMUNERATION

  4.1.

The Company shall pay to JGRNT for all Services rendered hereunder:

        4.2.

the sum of one thousand dollars (CDN$1,000.00) per month, plus HST if
applicable, payable on the 30th day of each month (the “Monthly Fee”);

        4.3.

The Company shall issue 500,000 warrants to JGRNT, each to purchase one share of
common stock of the Company at a price that is US$0.01 higher than the closing
price on the OTCQX on the day previous to the announcement of this Agreement and
that expire two years after issuance;

        4.4.

JGRNT’s out of pocket expenses incurred on behalf of the Company will be paid as
per Section 8.5 of this Agreement.

        4.5.

JGRNT will be entitled to receive a bonus on terms and conditions that may be
established and approved by not less than two persons of the Company’s
management, in their sole discretion acting reasonably.

        4.6.

For new customers sourced by the Consultant during the first six (6) months
after signing; for combined Lexaria and ViPova products and including all
combined sales efforts and/or technology licensing revenues, achieving
non-refundable revenues of US$200,000 to any single customer in any consecutive
60-day period would result in a restricted common share award of 100,000 Company
shares; and, after the first six (6) months after signing and expiring twelve
(12) months after signing; for combined Lexaria and ViPova products and
including all sales efforts, achieving non-refundable revenues of US$200,000 to
any single customer in any consecutive 60-day period would result in a
restricted common share award of 50,000 Company shares; this clause limited to
one payment per customer during the 12-month period, but payable on each
customer that meets these sales/licensing thresholds;


--------------------------------------------------------------------------------

- 3 -

  4.7.

For new customers sourced by the Consultant during the first six (6) months
after signing; for combined Lexaria and ViPova products and including all
combined sales efforts and/or technology licensing revenues, achieving
non-refundable revenues of US$500,000 in any fiscal quarter would result in a
restricted common share award of 200,000 Company shares; and, after the first
six (6) months after signing and expiring twelve (12) months after signing; for
combined Lexaria and ViPova products and including all sales efforts, achieving
non-refundable revenues of US$500,000 in any fiscal quarter would result in a
restricted common share award of 100,000 Company shares; this clause limited to
one payment per fiscal quarter;

        4.8.

Sections 4.5 and 4.6, above, collectively or individually, are defined as
“Milestone Payments”.

        4.9.

Sections 4.5 and 4.6, above, are additive to each other. For example, if
Consultant sources a customer that produces $650,000 in revenue in the first six
months, then Consultant is eligible to receive the Milestone Payment noted in
Section 4.5, but NOT eligible to receive the Milestone Payment noted in Section
4.6, unless the customer produces revenue of $700,000 or more within the first
six months.

If so requested by JGRNT and through calculation with and JGRNT’s approval at
the time of any and each award, all restricted common share awards mentioned in
this Agreement shall be subject to a reduction in the number of restricted
common shares issued to JGRNT per grant to be paid instead as cash proportional
to the tax liability to be incurred by JGRNT at the time of the award. The
Company would withhold from payment to JGRNT that fraction of restricted common
shares in each of the paragraphs in Section 3, above, that would correspond with
the federal and provincial income tax payments otherwise payable by JGRNT
specifically with respect to each award only, and JGRNT agrees that such a
hybrid payment of cash and restricted common shares would fulfill the
obligations of the Company with respect to each affected award. The intent of
this partial cash payment would be to provide cash compensation to JGRNT in the
proportionate amount of each restricted common share award and it is expressly
agreed that it remains the sole responsibility of JGRNT to remit all amounts due
to Provincial and Federal tax authorities. This provision does not conflict with
nor negate the validity of Section 4.6 or 4.7.

5.    TERMINATION

  5.1.

This Agreement may be terminated by either party at any time by one (1) month
notice in advance, in writing given by JGRNT to the Company, or by the Company
to JGRNT.

          (a)

The Company may terminate this Agreement at any time, without further obligation
to JGRNT if JGRNT breaches any of the terms and conditions of this Agreement;


--------------------------------------------------------------------------------

- 4 -

6.   NOTICE

6.1.

Any notice to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered to, or sent by prepaid registered post
addressed to, the respective addresses of the parties appearing on the first
page of this Agreement (or to such other address as one party provides to the
other in a notice given according to this paragraph). Where a notice is given by
registered post it shall be conclusively deemed to be given and received on the
fifth day after its deposit in a Canada post office any place in Canada.

7.   TAXES

7.1
JGRNT shall be responsible for the payment of its income, capital gains and all
other taxes and other remittances including but not limited to any form of
insurance as shall be required by any governmental entity (including but not
limited to health insurance and federal and state or provincial income taxes),
with respect to compensation paid by the Company to JGRNT, and nothing in this
Agreement implies or creates a relationship of employment. JGRNT agrees to
indemnify the Company for any tax, insurance or other remittance JGRNT fails to
make and which the Company may be obligated to pay.

8.   MISCELLANEOUS

8.1

This Agreement may not be assigned by either party without the prior written
consent of the other.

    8.2

The titles of headings to the respective paragraphs of this agreement shall be
regarded as having been used for reference and convenience only.

    8.3

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

    8.4

This Agreement shall be governed by and interpreted in accordance with the laws
of British Columbia, Canada.

    8.5

Expenses. JGRNT shall be reimbursed for all travelling and other expenses
actually and properly incurred by it in connection with its duties hereunder,
not including commuting to the office that is the normal place of business. For
all such expenses JGRNT shall furnish to the Company statements, receipts and
vouchers for such out-of-pocket expenses on a monthly basis. JGRNT is
pre-authorized to incur up to $500 per month, cumulatively, in relevant
expenses. Amounts over $500 per month, and all air-travel and hotel expenses,
must be pre-approved by management of the Company or will be disallowed. Both
parties recognize that as the financial condition of the Company improves or
deteriorates, this amount may be increased or decreased without making changes
to this document, provided the Company makes JGRNT aware, in writing, of the
changed amount.

    8.6

JGRNT shall not, either during the continuance of its contract hereunder or at
any time thereafter, disclose the private affairs of the Company and/or its
subsidiary or subsidiaries, or any secrets or intellectual property of the
Company (together or separately and as described below, “Proprietary
Information”) and/or its subsidiary or subsidiaries, to any person other than
the Directors of the Company and/or its subsidiary or subsidiaries or for the
Company's purposes and shall not (either during the continuance of its contract
hereunder or at any time thereafter) use for its own purposes or for any purpose
other than those of the Company any information it may acquire in relation to
the business and affairs of the Company and/or its subsidiary or subsidiaries,
unless required by law.


--------------------------------------------------------------------------------

- 5 -

8.7

Proprietary Information as that term is used herein shall consist of the
following:


  a)

all knowledge, data and information which JGRNT may acquire from the documents
and information disclosed to it by the Company, its employees, attorneys,
consultants, independent contractors, clients or representatives whether orally,
in written or electronic form or on electronic media including, by way of
example and not by limitation, any products, customer lists, supplier lists,
marketing techniques, technical processes, formulae, inventions or discoveries
(whether patentable or not), innovations, suggestions, ideas, reports, data,
patents, trade secrets and copyrights, made or developed by the Company and
related data and information related to the conduct of the business of the
Company.

        b)

Proprietary Information shall also include discussions with officers, directors,
employees, independent contractors, attorneys, consultants, clients, finance
sources, customers or representatives and the fact that such discussions are
taking place.

        c)

Proprietary Information shall not be directly or indirectly disclosed to any
other person without the prior written approval of the Company.

        d)

Proprietary Information may not be used during the period of this contract nor
thereafter, for the betterment of any other commercial enterprise, company,
project or person without the prior written approval of the Company.

        e)

Proprietary Information shall not include matters of general public knowledge,
information legally received or obtained by JGRNT from a third party or parties
without a duty of confidentiality, and information independently known or
developed by JGRNT without the assistance of the Company.


8.8

JGRNT shall well and faithfully serve the Company or any subsidiary as aforesaid
during the continuance of its contract hereunder and use its best efforts to
promote the interests of the Company. At all times JGRNT will maintain a high
degree of professionalism and integrity as would be expected in keeping with his
role. JGRNT reserves the right to refuse any request from the Company which may,
in his reasonable opinion, violate either Federal or State Laws in either the
United States or Canada.

    8.9

This Agreement may be terminated forthwith by the Company or JGRNT without
notice if either party breaches the Agreement. A breach may include, but is not
limited to, the following:


  a)

The Company or JGRNT shall commit any material breach of any of the provisions
herein contained; or

        b)

The Company or JGRNT shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or

        c)

The Company or JGRNT shall become bankrupt or make any arrangements or
composition with its creditors; or

        d)

JGRNT shall become of unsound mind or be declared incompetent to handle his own
personal affairs; or

       

(e) The Company or JGRNT shall be convicted of any criminal offence other than
an offence which, in the reasonable opinion of the Board of Directors of the
Company, does not affect his/their position as a consultant or a director of the
Company.

This Agreement may also be terminated by either party upon thirty (30) days
written notice to the other. Should the Company terminate this agreement for a
reason not enumerated in items 8.9(a), 8.9(b), 8.9(c), 8.9(d), or 8.9(e), JGRNT
will be entitled to all Milestone Payments, as they relate to transactions which
were in process but had not yet closed at the date of his termination, to which
he would have otherwise been entitled for a period of 60 days after the date of
his notice of termination.

--------------------------------------------------------------------------------

- 6 -

8.10      In the event this Agreement is terminated by reason of default on the
part of JGRNT or the written notice of the Company, then the provisions of
Sections on Proprietary Information and on Confidentiality shall survive the
termination or expiration of this Agreement.

8.11      Upon Termination or expiration of this Agreement, for any reason,
JGRNT shall do the following: JGRNT must return to Lexaria immediately, all
correspondence, information, reports, emails, phone recordings or transcripts,
notes, JGRNT contact information and all other materials related to the work
performed for Lexaria including all Proprietary Information during the contract
period.

  a)

All such materials and information as referred to in Section 8.11 are the
exclusive property of the Company. After returning, transmitting or otherwise
sending such information to Lexaria, JGRNT must destroy any and all remaining
copy (ies) or records of same.

        b)

All such materials and information as referred to in Section 8.11 were obtained
during the time of the paid contract with Lexaria, and may not be shown, lent,
given, discussed or in any way disclosed with or to any other party as per the
terms of the contract. The Proprietary Information JGRNT gains or has access to
during the period of the contract is the exclusive property of Lexaria Corp, and
the provisions governing such proprietary information survives the termination
of this Consulting Agreement.

8.12 The Company is aware that JGRNT is independent and may have and may
continue to have financial, management or business interests in other companies.
The Company agrees that JGRNT may continue to devote time to such outside
interests, provided that such interests do not conflict with or hinder JGRNT’s
ability to perform his duties under this Agreement.

8.13 The services to be performed by JGRNT pursuant hereto are personal in
character, to be performed by Mr. Jamieson Bondarenko, and neither this
Agreement nor any rights or benefits arising thereunder are assignable by JGRNT
without the previous written consent of the Company.

8.14 With the exception of any previously granted options or restricted stock,
any and all previous agreements, written or oral, between the parties hereto or
on their behalf relating to the agreement between JGRNT and the Company are
hereby terminated and cancelled and each of the parties hereto hereby releases
and forever discharges the other party hereto of and from all manner of actions,
causes of action, claims and demands whatsoever under or in respect of any such
previous agreements.

8.15 Any notice in writing or permitted to be given to JGRNT hereunder shall be
sufficiently given if delivered to JGRNT personally or mailed by registered
mail, postage prepaid, addressed to JGRNT at the address on the front of this
Agreement. Provided any such notice is mailed via guaranteed overnight delivery,
as aforesaid shall be deemed to have been received by JGRNT on the first
business day following the date of mailing. Any notice in writing required or
permitted to be given to the Company hereunder shall be given by registered
mail, postage prepaid, addressed to the Company at the address shown on page 1
hereof. Any such notice mailed as aforesaid shall be deemed to have been
received by the Company on the first business day following the date of mailing
provided such mailing is sent via guaranteed overnight delivery. Any such
address for the giving of notices hereunder may be changed by notice in writing
given hereunder.

8.16 The provisions of this Agreement shall inure to the benefit of and be
binding upon JGRNT and the successors and assigns of the Company. For this
purpose, the terms "successors" and "assigns" shall include any person, firm or
corporation or other entity which at any time, whether by merger, purchase or
otherwise, shall acquire all or substantially all of the assets or business of
the Company.

8.17 Every provision of this Agreement is intended to be severable. If any term
or provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of the
provisions of this Agreement.

--------------------------------------------------------------------------------

- 7 -

8.18 This Agreement is being delivered and is intended to be managed from the
Province of British Columbia and shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of such
Province. Similarly no provision within this contract is deemed valid should it
conflict with the current or future laws of the United States of America or
current or future regulations set forth by the United States Securities and
Exchange Commission, the British Columbia Securities Commission, or the Ontario
Securities Commission. This Agreement may not be changed orally, but only by an
instrument in writing signed by the party against whom or which enforcement of
any waiver, change, modification or discharge is sought.

8.19 This Agreement and the obligations of the Company herein are subject to all
applicable laws and regulations in force at the local, State, Province, and
Federal levels in both Canada and the United States. In the event that there is
an employment dispute between the Company and JGRNT, JGRNT agrees to allow it to
be settled according to applicable Canadian law in an applicable British
Columbia jurisdiction.

8.20 The securities referred to herein will not be or have not been registered
under the United States Securities Act of 1933, as amended, and may not be
offered or sold in the United States absent registration or an applicable
exemption from registration requirements. Any and all potential or actual common
share award or stock option awards will be in compliance with all applicable
regulations in the USA and Canada. The securities issued will be subject to a
hold period in Canada of not less than four months and one day, or for any
resales possible into the USA under Rule 144, not less than six months and one
day. Hold periods may be longer if regulations so stipulate.

8.21 This contract will expire on January 17, 2019 unless renewed or extended by
mutual written consent of both parties prior to that date and can further serve
as a month-to-month agreement after that date if both parties so agree in
writing at that time.

8.22 Any common shares that may be issued under this Agreement will be subject
to applicable hold periods and will include restricted legends as per
regulations that exist at the time of issuance. These legends will substantially
resemble the following:

> > > > "THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
> > > > EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE
> > > > BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
> > > > SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), AND, ACCORDINGLY,
> > > > MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
> > > > STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
> > > > OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
> > > > 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS."
> > > > UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
> > > > SECURITY MUST NOT TRADE THE SECURITY BEFORE XXXXX.

8.23

JGRNT understands and agrees that his name and likeness could be announced and
circulated with regards to his role with the Company. His name could be
disseminated through such avenues as press releases, websites, or other media;
and in personal meetings and appearances and public events. JGRNT understands
that as a publicly traded entity, the Company has certain transparency
obligations to its shareholders, stock exchanges, and other regulatory bodies,
and has legal obligations to disclose JGRNT’s initial and ongoing relationship
with the Company during the normal course of business.

    8.24

Company agrees to indemnify JGRNT and hold JGRNT harmless from and against any
and all liabilities, losses and expenses arising from (i) any breach of JGRNT’s
representations and warranties set forth herein; (ii) any liability to third
parties as a result of JGRNT’s communication and/or sale of End Products, and
(iii) any claims of infringement raised by third parties as to the Technology or
Licensed Patents.


--------------------------------------------------------------------------------

- 8 -

8.25

JGRNT agrees to indemnify Company and hold Company harmless from and against any
and all liabilities, losses and expenses arising from (i) any breach of
Company’s representations and warranties set forth herein; (ii) any liability to
third parties as a result of Company’s communication and/or sale of End
Products; and (iii) any claims of infringement raised by third parties as to the
Technology or Licensed Patents.

IN WITNESS WHEREOF the parties have executed this Agreement the day and year
first above written.

Lexaria Bioscience Corp:       /s/ Chris Bunka   Authorized Signatory          
    /s/ Jamieson Bondarenko   JRGNT Capital Corp.   Jamieson Bondarenko  


--------------------------------------------------------------------------------